DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 09/27/2021 (“Amendment”). Claims 18, 19, 23, and 24 are currently under consideration. The Office acknowledges the amendments to claims 18 and 19, as well as the cancellation of claims 11-15, 17, 20-22, and 25.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New claim objections are added. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. New rejections under 35 USC 112(b) are added as necessitated by amendment.

Claim Objections
Claim 18 is objected to because of the following informalities: the claim includes multiple errors in grammar, syntax, and clarity that should be corrected as indicated in the proposed claim amendment below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 19, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the recitations of the device comprising “at least one reversing gasbag (6)” and then the method comprising “removing the interference components of the measured gas by the reversing gasbag (6) provided with a decontaminating element; wherein there are four reversing gasbags…” are unclear. Firstly, there is insufficient antecedent basis for “the reversing gasbag (6) provided with a decontaminating element” because the previous recitation does not mention the decontaminating element. Second, it is unclear whether the recited e.g. dehumidifying agent, removing agents, and absorbents correspond to the “decontaminating element” or whether they are separate elements. Thirdly, it is unclear whether the device comprises the four reversing airbags or whether it only comprises “at least one reversing gasbag.” For purposes of examination, it will be interpreted that the dehumidifying agent, removing agents, and absorbent agents are the decontaminating elements, and that the device comprises four reversing gasbags each of which are used for removing a respective interference component.
Claims 19, 23, and 24 are rejected because they depend on a rejected claim.

Proposed Claim Amendment
The following is a proposed claim amendment which would correct the above outstanding issues: 

and wherein the device for collecting exhalation gas and aiding measurement of trace components in exhalation gas further comprises a background gasbag (5) for loading an ambient gas in which the collection subject is located, and four s (6) for removing interference components of a measured gas in collected alveolar gas and ambient gas, wherein each of the reversing gasbags (6) is provided with a respective decontaminating element; 
wherein the usage method comprises the following steps: 
S1. connecting the mouthpiece (1), the alveolar gasbag (4) and the cavity channel gasbag (3) through the tee fitting (2); 
S2. holding the device and putting the mouthpiece (1) close to the collection subject's chest, and then taking a deep breath and holding the breath for [[0~30]] 0-30 seconds; 
{STDGWG-19003-USPT/01419483v1}S3. blowing through the mouthpiece (1) to exhale as much gas 
S4. if the alveolar gasbag (4) is not filled up by one breath, squeezing the cavity channel gasbag (3) to empty the gas in the cavity channel gasbag (3), and repeating step S2 and S3 until the alveolar gasbag (4) is filled up; 
four reversing gasbags (6), wherein the comprise as its decontaminating element a dehumidifying element containing a dehumidifying agent, a second reversing gasbag having as its decontaminating element a carbon dioxide removing element containing a carbon dioxide absorbent, a third reversing gasbag having as its decontaminating element a carbon monoxide removing element containing a carbon monoxide absorbent, and a fourth reversing gasbag having as its decontaminating element a sulfur dioxide removing element containing a sulfur dioxide absorbent; and
S6. collecting ambient wherein: if the background gasbag (5) is closed, the ambient gas is collected by a hand pump or an electric air pump to inflate the background gasbag (5) until the background gasbag (5) is filled with the ambient gas in which the collection subject is located, then a cover of the background gasbag (5) is closed, and the ambient gas is collected; and if the background gasbag (5) is opened, it is used as a section of a background gas passage, and the ambient gas is collected directly during a detection process of the trace components; 
wherein the inner diameter of the second branch pipe (22) is larger than the inner diameter of the third branch pipe (23) at a and
wherein the inner diameter of the second branch pipe (22) and the inner diameter of the third branch pipe (23) have a ratio range from [[1.1~3]] 1.1-3.

 Allowable Subject Matter
Claims 18, 19, 23, and 24 are allowable over the prior art. Therefore, they will be allowed if related 35 USC 112(b) rejections are overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the claim objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest using a device structured as claimed (e.g. with an inner diameter of the second branch pipe and the inner diameter of the third branch pipe having a ratio range from 1.1-3) by removing interference components using four reversing gasbags as specifically claimed, in combination with all other recited limitations.
US Patent Application Publication 2007/0163591 (“Ross”) teaches using a scrubber to remove carbon dioxide, sulfur dioxide, and hydrogen sulfide (Fig. 1 and ¶ 0039) in a closed circuit breathing unit (Abstract), but the scrubber is an individual element and not four separate gasbags.

Response to Arguments
Applicant’s arguments filed 09/27/2021 have been fully considered. 
The amendments with respect to the prior art rejections are persuasive in combination. It is not persuasive that Hamilton’861 does not teach squeezing its cavity channel gasbag to fill its alveolar gasbag because this element is conditional in the claim and the condition need never be satisfied. It is also not persuasive that Hamilton’861 and Trowell detect different types of infection and use different collection methods, because they are nonetheless from the same field of endeavor of collecting breath samples. It is not persuasive that Trowell does not teach an opened background gasbag, because the claim allows for using a closed gasbag. It is not persuasive that Hamilton’861 does not teach/suggest different inner diameters for pipes of its tee fitting. Fig. 2 shows different diameters and Hamilton explicitly states that the geometry of the tee fitting is used to control the flow. Although Hamilton’861 does not teach specific sizes, specific sizes are not claimed. The Office agrees that the art does not teach the specific use of four reversing gasbags as claimed.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791